Simon v FrancInvest, S.A. (2020 NY Slip Op 03751)





Simon v FrancInvest, S.A.


2020 NY Slip Op 03751


Decided on July 2, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 2, 2020

Manzanet-Daniels, J.P., Gische, Kern, Oing, González, JJ.


11766N 162867/14

[*1] Jean-Pascal Simon, Plaintiff-Appellant,
vFrancInvest, S.A., Nominal Defendant, JJS Group, Inc., Nominal Defendant-Respondent, French-American Surgery Center, Inc., et al., Defendants-Respondents, Fifth Avenue Surgery Center, LLC, et al., Defendants.


Law Office of Nancy J. Volin, New York (Nancy J. Volin of counsel), for appellant.
Lebow & Sokolow LLP, New York (Mark D. Lebow of counsel), for respondents.

Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered November 14, 2019, which denied plaintiff's motion for a default judgment against nominal defendants (FrancInvest and JJS), unanimously affirmed, with costs.
The court providently exercised its discretion in denying plaintiff's motion for a default judgment against FrancInvest and JJS and instead setting a schedule for the service of pleadings in light of various orders concerning the complaint (see Simon v FrancInvest, S.A., 178 AD3d 436 [1st Dept 2019]). While FrancInvest and JJS are appropriate parties given that plaintiff's current remaining claims are stockholder derivative claims, they are nominal defendants against which no direct claims have been made or relief sought.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 2, 2020
CLERK